Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, neither Warren (US 4699326 A) nor Reber (US 6554215 B1) disclose every single limitation as set forth, nor does the combination of Warren and Reber teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein said outward-facing outlet opening is defined on a first side thereof by a first inward-facing planar surface, said first inward-facing planar surface comprising a distal end of said first wall arrangement, and wherein said outward-facing outlet opening is defined on a second side thereof by a second inward-facing planar surface, said second inward-facing planar surface comprising a distal end of said second wall arrangement” in combination with the other limitations of the claim. 
Claims 1-14 and 26-27 are allowed because they depend from claim 1.

Regarding claim 15, neither Warren (US 4699326 A) nor Reber (US 6554215 B1) disclose every single limitation as set forth, nor does the combination of Warren and Reber teach single limitation of the claim. Specifically, the prior art fails to disclose “ such that a first subset of aggregate material fills each of said rock shelf chambers to form a plurality of beds of aggregate material in said rock shelf chambers, a second 
Claims 16-19 and 28-30 are allowed because they depend from claim 1.

Regarding claim 20, neither Warren (US 4699326 A) nor Reber (US 6554215 B1) disclose every single limitation as set forth, nor does the combination of Warren and Reber teach single limitation of the claim. Specifically, the prior art fails to disclose “releasing aggregate material from an outward-facing outlet opening, wherein said outward-facing outlet opening is defined on a first side thereof by said first inward-facing planar surface, and wherein said outward-facing outlet opening is defined on a second side thereof by said second inward-facing planar surface” in combination with the other limitations of the claim. 
Claims 21-25 are allowed because they depend from claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725